Citation Nr: 1439282	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  10-09 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for herpes simplex encephalitis.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, spouse and friend


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, that denied the Veteran's claim. The Veteran filed a notice of disagreement dated in March 2009 and the RO issued a statement of the case dated in February 2010.  The Veteran submitted a substantive appeal in February 2010.  

In June 2014, the Veteran and his spouse, along with a friend, testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  At the hearing, additional evidence was submitted, accompanied by a waiver of original RO jurisdiction.  The record was also held open 30 days in order that the Veteran may submit additional evidence.  

In connection with the hearing, the Board notes that the United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  In the present case, the undersigned fully identified the issues on appeal and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate the claim currently on appeal.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, there is compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2).
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran testified in June 2014 that he had symptoms of his diagnosed herpes simplex encephalitis during service.  Specifically, he testified that he was hospitalized for 106 days shortly after enlisting.  He indicated that he had headaches, partial paralysis, and a high fever.  He testified that his symptoms have come and gone since that time and that he was formally diagnosed with his condition in 1993.  His spouse, who indicated that she had known the Veteran since a year and a half before they were married in 1972, testified that she and her friend had taken the Veteran to the hospital for treatment, including headaches, immediately after service.  Medical treatment records confirm that the Veteran has been diagnosed and treated for herpes simplex encephalitis and his claims file contains numerous records related to his treatment.  The Veteran has not been afforded a VA examination in connection with his claim.

In this regard, the Board notes that the Veteran's enlistment examination in July 1965 and his discharge examination are both silent with respect to this condition.  However, his service treatment records indicated that the Veteran was hospitalized with a primary complaint of weakness, for 106 days beginning in August 1965.  The report indicates that, one moth prior to admission, during a swimming test, the Veteran became weak and was unable to control his muscles.  He was helped out of the pool and staggered to the locker room, but became progressively weaker and lightheaded, and allegedly fell to the floor.  There was no real loss of consciousness, but the Veteran had an almost total inability to move his muscles.  On the way to the hospital, he regained some motor function and it took several days to recuperate.  The Veteran indicated that for a year prior to that he had intermittent episodes of weakness in his hand.  During his in-service hospitalization, the Veteran essentially tested normal and it was concluded that the Veteran's subjective complaints of weakness and paralysis had resolved.  It was concluded that he was not suffering from an organic disease.  

Other service treatment records indicate that the Veteran was seen in January 1966 with a history of blackouts and an impression of hereditary familial periodic paralysis.

Based on the foregoing, the Board finds that this matter should be remanded and the Veteran afforded a VA examination in connection with his claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong of 38 C.F.R. § 3.159(c)(4)(I), which requires that the evidence of record 'indicate' that the claimed disability or symptoms may be associated with service, establishes a low threshold); see also  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

Upon remand, updated medical records should be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him for his claimed disabilities.  Updated VA treatment records should be obtained.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2.  Afford the Veteran a VA examination in connection with his claim.  Review of the claims file should be noted in the examination report.  If any testing or diagnostic studies are necessary prior to offering  opinions in this case, they should be completed.  All necessary tests and studies should then be conducted.  The examiner should respond to the following questions:

(a)  Please state whether the Veteran's diagnosed herpes simplex encephalitis clearly and unmistakably both (i) preexisted his entry into active service, and (ii) was not aggravated, beyond the normal progress of the disorder, during or as a result of active service (i.e., that it clearly and unmistakably did not increase or that any increase was clearly and unmistakably due to the natural progress of the disease).  In this regard, the examiner is asked to comment on the Veteran's service treatment records and post-service medical history, as well as his testimony before the Board that he had symptoms of this condition intermittently since his hospitalization in service.  

(b)  If both of the above criteria in paragraph 2(a) above (the bolded language) are found to be met, please opine whether it is at least as likely as not (probability of 50 percent or more) that herpes simplex encephalitis was aggravated by active service.  

(c)  If either or both of the above criteria in paragraph 2(a) above (the bolded language) are NOT met, please opine whether it is at least as likely as not that herpes simplex encephalitis was incurred in or otherwise related to active service.

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorder and the continuity of symptomatology.   A complete rationale for all opinions is requested.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3.  Readjudicate the Veteran's claim.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


					(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



